DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Response to Amendment
The amendment filed 11/24/2020 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the n+/p+ region exits from the side of the back contact to 4% or less of the thickness of the silicon layer toward the insulating layer. This seems to derive from calculations related to limits recited paragraphs [0038] and [0039] of the specification as originally filed. Those passages recite that a silicon layer can have a thickness from 50 micrometers to 400 micrometers, and a thickness of an n+/p+ region can be between 50 nanometers and 2 micrometers in depth; therefore a maximum relative thickness of an n+/p+ region is 2/50 = 4%. Claim 26 recites that a silicon layer can be 400 micrometers in thickness. Coupling this with claim 1, an n+/p+ region of a 400 micrometers silicon layer can be 0.04*400 micrometers = 16 micrometers. The disclosure does not support an n+/p+ region that is greater than 2 micrometers in thickness. Therefore a skilled artisan would not understand Applicant to have been in possession of the invention of claim 26, and rejection of the claim under grounds of insufficient written description is proper.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-20, and 22-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that each of the plurality of second photoelectric conversion devices has a silicon layer. The claim recites “the silicon layer” in the following line, as well as twice in the final four lines. It is within the broadest reasonable interpretation to interpret each second photoelectric conversion device to have a distinct silicon layer; therefore it is unclear which silicon layer of what second photoelectric conversion device is being referred to by “the silicon layer”. 
Claims 2-7, 12-20, and 22-26 are also rejected based on their dependence from claim 1. “The silicon layer” is also recited in claim 4, and is therefore unclear for the same reasons as cited above. Claim 26 recites “wherein each of the second photoelectric conversion devices includes silicon layer, and a thickness of the silicon layer…”. In this instance, the recitation “includes silicon layer” introduces uncertainty to whether the silicon layer referred to in that phrase is a reference to any previously recited element, or is a new limitation. As such “a thickness of the silicon layer…” is therefore unclear because it is unclear whether “the silicon layer” referred to in that phrase is related to the silicon layer cited immediately prior, or the silicon layer of claim 1.
Claim 12 recites “the electrodes are a p-type electrode and an n-type electrode”. Claim 1 recites “each of the plurality of the second photoelectric conversion devices have electrodes”. Therefore it is unclear which specific electrodes are referred to by “the electrodes” in the above cited passage of claim 12. The limitation “each of the second photoelectric conversion devices has the p-type electrode and the n-type electrode”. It is unclear how each second photoelectric conversion device share the same p-type electrode and the same n-type electrode. Claim 22 thereafter recites “the p-type electrode and the n-type electrode of each of the second photoelectric conversion devices”. Claim 12 has only established one n-type electrode and one p-type electrode; in other words, the previous claims have not clearly established that each of the second photoelectric conversion devices comprise a distinct p-type electrode and a distinct n-type electrode.
Claim 23 recites “wherein the device isolation region exists in a part of the insulation layer, and part of the device isolation region exists inside of the insulating layer”. It is unclear what this phrase is intended to mean. The language itself is not recited in the disclosure as originally filed. The closest language is found in paragraph [0036]: “The device isolation regions 207 may also exist in a part of the insulating layer C in some cases. More specifically, the device isolation regions 207 which are deeper than the film thickness of the silicon layers 201 may be formed in the multi- junction solar cell.”. As best can be determined, the phrase is interpreted to mean that the isolation layer extends through the thickness of the second solar cell and is contiguous with the insulation layer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 12, 14, 17-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/092677A1 to Mascarenhas (included in Applicant’s IDS filed 1/23/2018), and further in view of US PGPub 2014/0305504 to Masuda and US Patent 6,166,320 to Nagashima.
Regarding claims 1, 2, 12, 14, 17-20, and 22-26, Mascarenhas teaches a multi-junction solar cell comprising
a first solar cell 302 comprising a first photoelectric conversion device (Fig. 3, ¶0031)
a second solar cell 306 comprising a plurality of second photoelectric conversion devices (referred to as “sub-cells” in the text) having a back contact 312/314 (¶0028, 0029)
an insulating layer 318 between the first solar cell 302 and the second solar cell 306 (¶0030)
a device isolation region is provided between the second photoelectric conversion devices (an empty space exists between sub-cells in Fig. 3, ¶0026)
each of the plurality of second photoelectric conversion devices has a silicon layer (silicon wafer 304 is divided into the plurality of second photoelectric conversion devices)
the side surfaces of each of the plurality of second photoelectric conversion devices face the device isolation region (up-down extending side surfaces of each sub-cell form the borders to the each device isolation region)
the silicon layer has both of an n+ region 308 and a p+ region 310 on a side of the back contact 312/314
the first solar cell 302, the insulating layer 318, and the second solar cell 306 are stacked in this order
light (“hν” of Fig. 3) incident on a surface of the first cell 302 which is opposite to the insulating layer 318. 
In an embodiment, the plurality of second photoelectric conversion devices of the second solar cell 306 are connected in series, and the first solar cell and the second solar cell are connected in parallel (Fig. 2). Mascarenhas does not specifically teach that each of the plurality of second photoelectric conversion devices have electrodes. Masuda teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form each of the plurality of second photoelectric conversion devices (analogous element 1a of Fig. 2) with electrodes (8) connected to a back contact (4/5) in order to connect the devices in series to produce a high voltage output (¶0027, 0030), and to form the electrodes to not exist on side surfaces of each of the plurality of photoelectric conversion devices in order to prevent short circuiting (Figs. 8, 9, ¶0043, 0044).
Per claims 1, 25, and 26, Mascarenhas teaches that the silicon layer of each photoelectric conversion device derives from a silicon wafer (¶0022, 0028), but does not teach a relative thickness of the n+ or p+ region. Nagashima teaches that an analogous silicon layer of a similar photoelectric conversion device (14 of Fig. 1) can be of a thickness of 100 µm, and that a depth of an analogous n+ region and analogous p+ region can be 1 µm (C4/L12-18). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the thickness of each silicon layer and the depth of the p+ and n+ regions to be within the cited thicknesses because such analogous elements in the art are conventionally formed to such thicknesses. Further, the n+ and p+ regions of modified-Mascarenhas exist from the side of the back contact to 1% of thickness of the silicon layer toward to the insulating layer.
Per claim 2, modified-Mascarenhas teaches the limitations of claim 1. Mascarenhas illustrates a device isolation region provided between photoelectric conversion devices that insulates a cross-sectional area between second photoelectric conversion devices by removing material of the silicon layer of each device (Fig. 3), but does not teach the limitations of claim 2. Masuda teaches that forming a device isolation region (7) between photoelectric conversion devices (1a) analogous to those of modified-Mascarenhas can be formed as a region obtained by removing an area of t*w from a cross-sectional area between the second photoelectric conversion devices that connect the second photoelectric conversion devices in series (exemplary cross-sectional area highlighted by dotted rectangle in Marked-up Fig. 2 below). The cross-sectional area includes the area T*w quantified by the reference, wherein the ratio t/T is a known result effective variable for improving light reception and provide mechanical stability (¶0028, 0029, 0036). Further, the cross-sectional area includes the areas w*(thickness of back contact 5) and w*(thickness of electrode 9), wherein a skilled artisan would choose those thicknesses to effectuate the function of those elements. 
[AltContent: rect] 
    PNG
    media_image1.png
    561
    315
    media_image1.png
    Greyscale

Regardless, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the insulated percentage of the cross-sectional area between the second photoelectric conversion device, the cross-sectional area connecting the second photovoltaic devices in series, in order to optimize light reception and mechanical stability.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claims 12 and 22, modified-Macarenhas teaches the limitations of claim 1. Mascarenhas does not teach the claimed electrode architecture. Masuda teaches an embodiment (Fig. 4) in which similar second photoelectric conversion devices (1b) are organized such that an electrode which provides serial connection between devices also comprises a p-type electrode (schematic element labeled in Fig. 4 below connects two p-type regions on the same analogous device 1c) and an n-type electrode (schematic element labeled in Fig. 4 below connects two n-type regions on the same analogous device 1c), such that each of the second photoelectric conversion devices has a corresponding p-type electrode and a corresponding n-type electrode (¶0035, 0036). Further, a skilled artisan would form the p-type electrode and the n-type electrode of each of the second photoelectric conversion devices on a surface of the back contact opposite to the insulating layer based on the combination of teachings cited above. 
[AltContent: textbox (n-type electrode)][AltContent: arrow][AltContent: textbox (p-type electrode)][AltContent: arrow]
    PNG
    media_image2.png
    372
    495
    media_image2.png
    Greyscale

In the embodiment of Fig. 4 of Masuda, the n-type (p-type) electrode of a second photoelectric conversion device connects two n+ (p+) type regions, and then an additional electrode connects the n-type (p-type) electrode to a p-type (n-type) electrode of another second photoelectric conversion device, by extending to the device isolation region between the devices. As such, within the broadest reasonable interpretation, the p-type electrode and the n-type electrode of each of the second photoelectric conversion devices do not extend to the device isolation region.
Per claim 14, modified-Mascarenhas teaches the limitations of claim 1. Mascarenhas does not teach including an insulator in the device isolation region. Masuda teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to partially fill the device isolation region between second photoelectric devices with an insulator (element 7a of Fig. 8 is an insulation film) in order to protect against electric shorts (¶0043-0046).
Per claim 17, modified-Mascarenhas teaches the limitations of claim 1. The insulating layer 318 includes laminated insulating layers in an embodiment (¶0030: “Alternatively, low index or refraction layers could also be utilized…” [emphasis added]).
Per claims 18 and 20, modified-Mascarenhas teaches the limitations of claim 1. Mascarenhas teaches that the first solar cell 302 comprises a plurality of first photoelectric conversion devices (each distinct series of layers 322/324/326 constitute a first photoelectric conversion device, ¶0031). As such, the solar cell further comprises electrodes 322, 326 of each of the plurality of first photoelectric conversion devices, wherein the electrodes of each of the plurality of the first photoelectric conversion devices entirely exist on a side of the plurality of first photoelectric conversion devices (electrodes 322, 326 are entirely formed on a top side of element 318, coincident with the side of the plurality of first photoelectric conversion devices). In other words, none of the electrodes 322, 326 of each of the plurality of first photoelectric conversion devices exist on a side of the plurality of the second photoelectric conversion devices.
Per claim 19, modified-Mascarenhas teaches the limitations of claim 1. Mascarenhas teaches that the first solar cell 302 comprises a plurality of first photoelectric conversion devices (each distinct series of layers 322/324/326 constitute a first photoelectric conversion device, ¶0031). As such, the solar cell further comprises electrodes 322, 326 of each of the plurality of first photoelectric conversion devices, wherein the electrodes of each of the plurality of the first photoelectric conversion devices entirely exist on a side of the plurality of first photoelectric conversion devices (electrodes 322, 326 are entirely formed on a top side of element 318, coincident with the side of the plurality of first photoelectric conversion devices).
Mascarenhas does not detail electrodes of each of the plurality of second photoelectric conversion devices. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the electrodes of each of the plurality of the second photoelectric conversion devices of modified-Mascarenhas to exist entirely on a side of the plurality of the second photoelectric conversion devices, as Masuda illustrates the electrodes on a single side and the references otherwise do not provide motivation for forming the electrodes of the plurality of second photoelectric conversion devices on an opposing side. 
Per claim 23, modified-Mascarenhas teaches the limitations of claim 1. Mascarenhas does not teach the claimed structure. Masuda teaches an embodiment (Fig. 5) in which a part of the device isolation region (12) is formed of an insulating material in order to reduce carrier movement between analogous photoelectric conversion devices (1a, ¶0040). The part of device isolation region (12) is continuously formed with the gap (7) which also functions as device isolation region (¶0038). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a part of the device isolation region that is an insulating material to be contiguous with the device isolation region in order to reduce carrier movement between analogous photoelectric conversion devices. A skilled artisan would form the part of the device isolation region that is an insulating material to extend to contact the insulation layer of modified-Mascarenhas to perform its desired function. As such, the part of the device isolation region that is made of insulating material is contiguous between the insulation layer and the gap which also functions as device isolation region. The examiner interprets this configuration to read on “wherein the device isolation region exists in a part of the insulation layer, and part of the device isolation region exists inside of the insulating layer”. 
Per claim 24, modified-Mascarenhas teaches the limitations of claim 1. The n+ region and the p+ region of each of the second photoelectric conversion devices do not exist at the side surfaces of the second photoelectric conversion devices (both Fig. 3 of Mascarenhas and Fig. 2 of Masuda show a portion of silicon layer between the respective p+ and n+ regions and the second photoelectric conversion devices.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, Masuda, and Nagashima as applied to claim 1 above. Supporting information regarding physical properties and terminology in the art is provided by US PGPub 2013/0037100 to Bjorkman.
Regarding claim 3, modified-Mascarenhas teaches the limitations of claim 1. The first photoelectric conversion device 302 comprises a photoelectric conversion layer 322 containing CIGS (¶0008, 0028, 0035 of Mascarenhas; known in the art to be a chalcopyrite-type compound semiconductor, ¶0033 of Bjorkman) or CZTS (known in the art to be a kesterite-type compound semiconductor per Bjorkman). 
Regarding claim 4, modified-Mascarenhas teaches the limitations of claim 3. Each silicon layer is single-crystal silicon in an embodiment (¶0022, 0029, 0035 of Mascarenhas). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, Masuda, and Nagashima as applied to claim 3 above, and further in view of US PGPub 2012/0298175 to Van Roosmalen.
Regarding claim 5, modified-Mascarenhas teaches the limitations of claim 3. Mascarenhas illustrates a device isolation region provided between photoelectric conversion devices that insulates a cross-sectional area between second photoelectric conversion devices by removing material of the silicon layer of each device (Fig. 3), but does not teach a particular cross-sectional area. Masuda teaches that forming a device isolation region (7) between photoelectric conversion devices (1a) analogous to those of modified-Mascarenhas can be formed as a region obtained by removing an area of t*w from a cross-sectional area between the second photoelectric conversion devices that connect the second photoelectric conversion devices in series (exemplary cross-sectional area highlighted by dotted rectangle in Marked-up Fig. 2 below). The cross-sectional area includes the area T*w quantified by the reference, wherein the ratio t/T is a known result effective variable for improving light reception and provide mechanical stability (¶0028, 0029, 0036). Further, the cross-sectional area includes the areas w*(thickness of back contact 5) and w*(thickness of electrode 9), wherein a skilled artisan would choose those thicknesses to effectuate the function of those elements. 
[AltContent: rect] 
    PNG
    media_image1.png
    561
    315
    media_image1.png
    Greyscale

Regardless, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the insulated percentage of the cross-sectional area between the second photoelectric conversion device, the cross-sectional area connecting the second photovoltaic devices in series, in order to optimize light reception and mechanical stability.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Masuda teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to partially fill the device isolation region between second photoelectric devices with an insulator (element 7a of Fig. 8 is an insulation film) in order to protect against electric shorts (¶0043-0046). Masuda further teaches that the material of the insulator may be a glass, which would be understood by a skilled artisan to be amorphous by definition, and therefore the device isolation region would be partially filled by an amorphous material. The references do not teach that the device isolation region is an amorphous region. 
Van Roosmalen teaches a similar solar cell with a device isolation region (Fig. 7b, for instance, shows a solar cell with device isolation regions G, ¶0121), and that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form, and further teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to fill the device isolation regions with amorphous materials (partially, in the form of bridging elements, or fully) in order to support electrodes and improve an amount of photogenerating material (¶0064, 0106, 0111, 0112 teach that bridging elements BR2 or regions G can be formed of encapsulating material such as glass). As such, the combination of references teaches that the device isolation region of modified-Mascarenhas is an amorphous region having a cross-sectional area between the second photoelectric conversion devices, the cross-sectional area connecting the second photoelectric conversion devices in series in order to provide the recited benefits. 

Claims 6, 7, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas, Masuda, and Nagashima as applied to claim 1 above, and further in view of US PGPub 2010/0170556 to Frolov (of record).
Regarding claim 6, modified-Mascarenhas teaches the limitations of claim 1. The references do not specifically teach that the solar cell comprises a rectifying device. Frolov teaches that a rectifying device (bypass diode) connected in parallel to the elements of a solar cell can protect the cell from a high forward current (¶0074). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a rectifying device connected in parallel to at least one of the first photoelectric conversion device and the second photoelectric conversion devices to protect the first solar cell and/or the second solar cell from a high forward current.
Regarding claim 7, modified-Mascarenhas teaches the limitations of claim 1. The references do not specifically teach that the solar cell comprises a rectifying device. Frolov teaches a similar solar cell in which a rectifying device (bypass diode shown but not labeled in Fig. 17) is connected in series to a solar cell ("Layer with N1 cells", etc.)for the purpose of protection against high reverse current (¶0074). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a rectifying device in series with at least one of the first solar cell and second solar cell in order to protect that cell against high reverse current.
Regarding claim 13, 15, and 16, modified-Mascarenhas teaches the limitations of claim 1. Mascarenhas teaches that the insulating Iayer 318 is a transparent layer and may comprise multiple layers in some embodiments (¶0030: “Alternatively, low index or refraction layers could also be utilized…” [emphasis added]). The insulating layer is not recited as the claimed laminated layers.
Frolov teaches that a similar first solar cell (element 520 of Fig. 5), formed on an analogous insulating layer of glass (521) with a resin layer (513) interceding between the first solar cell and a second solar cell (510, ¶0057-0059). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an insulating layer as laminated layers, which include glass and resin because it is conventional to form such laminated layers as a transparent insulating layer.
Frolov’s resin layer (513) of that invention is in direct contact with the analogous second solar cell (510), so that it protects the second solar cell and adheres the first and second solar cells together (¶0065). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second solar cell in direct contact with one of the laminated layers of the insulating layer so that it may protect it and adhere it to the first solar cell.
Further, the glass layer (521) of Frolov’s laminated insulating layers serves as a substrate for the first solar cell, and intercedes between the second solar cell and the resin layer (513). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first solar cell not in direct contact with the adhesive layer of the laminated insulating layers so that the other glass layer of the laminated insulating layers can function as a substrate for the first solar cell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12-20, and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726